                                                                       FILED
                                                                        FEB 2 I 2019
                                                                     Clerk, U.S District Court
                   IN THE UNITED STATES DISTRICT COURTDistrictOtMontana
                                                             Great Falls
                     FOR THE DISTRICT OF MONT ANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 12-100-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 ALOYSIOUS WELLS,

                 Defendant.


                                   I. Synopsis

      Defendant Aloysious Wells (Wells) has been accused of violating the

conditions of his supervised release. Wells admitted the alleged violations.

Wells's supervised release should be revoked. Wells should be placed in custody

for 3 months, with 117 months of supervised release to follow. Wells should serve

the first two months of supervised release at Connections Corrections in Butte,

Montana.

                                    II. Status

      Wells pleaded guilty to Abusive Sexual Contact on March 4, 2013.

(Doc. 27). The Court sentenced Wells to 20 months of custody, followed by 10

years of supervised release. (Doc. 45). Wells's current term of supervised release
began on August 8, 2014. (Doc. 63 at 1).

       Petition

       The United States Probation Office filed a Second Amended Petition on

February 19, 2019, requesting that the Court revoke Wells's supervised release.

(Doc. 63). The Petition alleges that Wells violated the conditions of his

supervised release: I) by using and possessing a controlled substance; 2) by failing

to follow the instructions of his probation officer; 3) by using methamphetamine;

4) by submitting an improper urine sample for testing; 5) by failing to report for

sex offender treatment; and 6) by failing to report for substance abuse testing.

(Doc. 63 at 2-4). United States District Judge Brian Morris issued a warrant for

Wells's arrest.

      Initial appearance

      Wells appeared before the undersigned for his initial appearance on the

Second Amended Petition on February 19, 2019. Wells was represented by

counsel. Wells stated that he had read the petition and that he understood the

allegations. Wells waived his right to a preliminary hearing. The parties

consented to proceed with the revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on February 19, 2019. Wells

                                         2
admitted that he had violated the conditions of his supervised release: 1) by using

and possessing a controlled substance; 2) by failing to follow the instructions of

his probation officer; 3) by using methamphetamine; 4) by submitting an improper

urine sample for testing; 5) by failing to report for sex offender treatment; and

6) by failing to report for substance abuse testing. The violations are serious and

warrant revocation of Wells's supervised release.

       Wells's violations are Grade C violations. Wells's criminal history category

is I. Wells's underlying offense is a Class A felony. Wells could be incarcerated

for up to 60 months. He could be ordered to remain on supervised release for up

to 120 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of 3 to 9 months.

      Wells requested a term of custody of 2 months. The government requested

a term of custody of 4 months.

                                   III. Analysis

      Wells's supervised release should be revoked. Wells should be incarcerated

for 3 months, with 117 months of supervised release to follow. Wells should serve

the first 2 months of supervised release at Connections Corrections in Butte,

Montana. The supervised release conditions imposed previously should be

continued. This sentence is sufficient but not greater than necessary.

                                         3
                                 IV. Conclusion

      The Court informed Wells that the above sentence would be recommended

to Judge Morris. The Court also informed Wells of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Wells that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Wells stated that he wished to waive his right to

object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.

The Court FINDS:

      That Aloysious Wells violated the conditions of his supervised release by
      using and possessing a controlled substance, by failing to follow the
      instructions of his probation officer, by using methamphetamine, by
      submitting an improper urine sample for testing, by failing to report for sex
      offender treatment, and by failing to report for substance abuse testing.

The Court RECOMMENDS:

      That the District Court revoke Wells's supervised release and commit Wells
      to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 3 months, with 117 months of supervised release to follow.
      Wells should serve the first 2 months of supervised release at Connections
      Corrections in Butte, Montana.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

                                         4
Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations to

which objection is made. The district court judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district court judge, and may

waive the right to appear and allocute before a district court judge.

      DATED this 21st day of February, 2019.




                                           5
